71348: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-19376: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 71348


Short Caption:GARCIA VS. AWERBACHCourt:Supreme Court


Related Case(s):68602, 69134


Lower Court Case(s):Clark Co. - Eighth Judicial District - A637772Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:10/07/2016 / Shirinian, AraSP Status:Completed


Oral Argument:12/12/2019 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:12/12/2019How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantEmilia GarciaCorey M. Eschweiler
							(Glen Lerner Injury Attorneys)
						Ryan T. Gormley
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Timothy A. Mott
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						D. Lee Roberts, Jr.
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						Marisa Rodriguez-Shapoval
							(Former)
						
							(Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC/Las Vegas)
						


RespondentAndrea AwerbachJoel D. Henriod
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Peter A. Mazzeo
							(Mazzeo Law LLC)
						Daniel F. Polsenberg
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						Abraham G. Smith
							(Lewis Roca Rothgerber Christie LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/23/2016Filing FeeFiling fee due for Appeal.


09/23/2016Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.16-29717




09/23/2016Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.16-29722




09/23/2016Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days.16-29724




10/04/2016Filing FeeFiling Fee Paid. $250.00 from Lewis Roca Rothgerber Christie. Check No. 168082.


10/05/2016Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.16-31032




10/07/2016Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.16-31311




10/14/2016Order/ProceduralFiled Order. This court issued a notice directing appellant to file a case appeal statement. To date, appellant has failed to comply with this court's notice. Case Appeal Statement due: 10 days.16-32087




10/14/2016Notice of Appeal DocumentsFiled Case Appeal Statement.16-32138




10/26/2016Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Docketing Statement due: November 8, 2016.16-33481




10/31/2016Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for 11/1/16 at 10:00 am.16-33891




11/15/2016Order/ProceduralFiled Order. Appellant has failed to comply with this court's October 26, 2016, order granting an extension of time to file the docketing statement. Docketing Statement due: 10 days.16-35433




11/15/2016Notice/IncomingFiled NRAP 44 Notice of Constitutional Issues.16-35437




11/15/2016Docketing StatementFiled Docketing Statement Civil Appeals.16-35438




11/15/2016ExhibitFiled Exhibit G to Docketing Statement Civil Appeals Part 1.16-35442




11/15/2016ExhibitFiled Exhibit G to Docketing Statement Civil Appeals Part 2.16-35439




11/15/2016ExhibitFiled Exhibit G to Docketing Statement Civil Appeals Part 3.16-35440




11/15/2016ExhibitFiled Exhibits H - K to Docketing Statement Civil Appeals.16-35441




11/15/2016Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).16-35450




11/15/2016Order/Clerk'sFiled Certification. The clerk of the Nevada Supreme Court certifies to the Honorable Adam Paul Laxalt, Attorney General of the State of Nevada, that on November 15, 2016, appellant filed with the Supreme Court a notice that this appeal draws into question the constitutionality of NRS 484C.110 and NRS 42.010.16-35596




11/16/2016Notice/IncomingFiled Certificate of Service (Docketing Statement served on Settlement Judge).16-35750




11/23/2016Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 1/18/17 at 10:00 a.m.16-36607




01/23/2017Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: 3/1/17 at 10:00 am.17-02457




03/03/2017Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.17-07355




03/13/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.17-08294




03/28/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  6/23/16.  To Court Reporter:  None provided.17-10405




05/10/2017Order/ProceduralFiled Order to Show Cause.  Appellant's Response due:  30 days. Respondent may file any reply within 11 days of service of appellant's response.  Briefing is suspended.17-15651




06/09/2017MotionFiled Appellant's Motion for Extension to File Response to Order to Show Cause.17-19193




06/13/2017Order/ProceduralFiled Order Granting Motion. Response to Order to Show Cause due: July 10, 2017.17-19542




07/10/2017MotionFiled Appellant's Motion for Extension to File Response to Order to Show Cause.17-22831




07/14/2017Order/ProceduralFiled Order Granting Motion. Response to Order to Show Cause due: August 9, 2017.17-23576




08/10/2017MotionFiled Motion to Extend Time Motion for Extension to File Response to Order to Show Cause17-26707




08/29/2017Order/ProceduralFiled Order Granting Motion. Response to Order to Show Cause due: September 8, 2017.17-28887




09/06/2017Notice of Appeal DocumentsFiled Notice of Appeal/Amended/Supplemental.17-29870




09/11/2017MotionFiled Appellant's Response to Order to Show Cause.17-30281




09/11/2017ExhibitFiled Exhibit 1 to Response to Order to Show Cause.17-30282




09/28/2017Filing FeeFiling Fee due for Cross-Appeal.


09/28/2017Notice of Appeal DocumentsFiled Notice of Cross-Appeal.17-33037




09/28/2017Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (CROSS-APPEAL)17-33039




10/04/2017Filing FeeE-Payment $250.00 from D. Lee Roberts, Jr. (Cross-Appeal)


10/05/2017Notice/OutgoingIssued Notice to File Docketing Statement and Request Transcripts. Due date: 10 days. (Respondent/Cross-Appellant)17-33808




10/20/2017Docketing StatementFiled Docketing Statement.17-35939




10/20/2017Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  February 8, 9, 10, 11, 12, 16, 17, 18, 19, 22, 23, 24, 25, 26, 2016, and March 1, 2, 3, 4, 7, 8, 9, 10, 2016.  To Court Reporter:  Leah Armendariz and Kristy L. Clark.17-35940




10/24/2017Transcript RequestFiled Amended Request for Transcript of Proceedings. Transcripts requested: February 8, 9, 10, 11, 12, 16, 17, 18, 19, 22, 23, 24, 25, 26, 2016, and March 1, 2, 3, 4, 7, 8, 9, 10, 2016. To Court Reporter: Leah Armendariz and Kristy L. Clark.17-36480




02/08/2018Order/ProceduralFiled Order to Show Cause. Appellant/cross-respondent and respondent/cross-appellant shall each have 30 days from the date of this order within which to show cause why this appeal should not be dismissed and the cross-appeal dismissed in part for lack of jurisdiction. Briefing remains suspended.18-05333




03/09/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent/Cross-Appellant's Response to Order to Show Cause due:  March 26, 2018.18-09328




03/26/2018MotionFiled Respondent/Cross-Appellant's Response to Order to Show Cause.18-11596




03/27/2018MotionFiled Appellant/Cross-Respondent's Motion for Extension to File Response to Order to Show Cause.18-11800




03/29/2018MotionFiled Respondent/Cross-Appellant Emilia Garcia's Notice of Non-Opposition to Jared Awerbach's Motion for Extension to File Response to Order to Show Cause.18-12160




04/02/2018Order/ProceduralFiled Order Granting Motion.  The clerk shall file the response to order to show cause received on March 27, 2018.  Respondent shall have 11 days from the date of this order to file and serve any reply.18-12525




04/02/2018MotionFiled Appellant/Cross-Respondent's Response to Order to Show Cause.18-12529




07/30/2018Order/ProceduralFiled Order Dismissing Appeal, Dismissing Cross-Appeal in Part, and Reinstating Briefing.  The clerk of this court shall modify the caption to reflect that Emilia is the appellant and Andrea is the respondent to this appeal.  We hereby reinstate the briefing schedule as follows.  Emilia shall have 60 days from the date of this order to file and serve her opening brief and appendix.  Thereafter, briefing shall proceed in accordance with NRAP 31(a)(1).18-29068




09/14/2018Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  October 12, 2018.18-35961




10/15/2018BriefFiled Appellant's Opening Brief.18-40304




10/15/2018AppendixFiled Appellant's Appendix Volume I.18-40368




10/15/2018AppendixFiled Appellant's Appendix Volume II.18-40369




10/15/2018AppendixFiled Appellant's Appendix Volume III.18-40370




10/15/2018AppendixFiled Appellant's Appendix Volume IV.18-40371




10/15/2018AppendixFiled Appellant's Appendix Volume V.18-40372




10/15/2018AppendixFiled Appellant's Appendix Volume VI.18-40373




10/15/2018AppendixFiled Appellant's Appendix Volume VII.18-40374




10/15/2018AppendixFiled  Appellant's Appendix Volume VIII.18-40375




10/15/2018AppendixFiled Appellant's Appendix Volume IX.18-40376




10/15/2018AppendixFiled  Appellant's Appendix Volume X.18-40377




10/15/2018AppendixFiled Appellant's Appendix Volume XI.18-40378




10/15/2018AppendixFiled Appellant's Appendix Volume XII.18-40379




10/15/2018AppendixFiled Appellant's Appendix Volume XIII.18-40380




10/15/2018AppendixFiled Appellant's Appendix Volume XIV.18-40381




10/15/2018AppendixFiled Appellant's Appendix Volume XV.18-40383




10/15/2018AppendixFiled Appellant's Appendix Volume XVI.18-40384




10/15/2018AppendixFiled Appellant's Appendix Volume XVII.18-40385




10/15/2018AppendixFiled Appellant's Appendix Volume XVIII.18-40386




10/15/2018AppendixFiled Appellant's Appendix Volume XIX.18-40387




10/15/2018AppendixFiled Appellant's Appendix Volume XX.18-40388




10/15/2018AppendixFiled Appendix Appellant's Appendix Volume XXI18-40476




10/15/2018AppendixFiled Appendix Appellant's Appendix Volume XXII18-40479




10/15/2018AppendixFiled Appendix Appellant's Appendix Volume XXIII18-40480




10/15/2018AppendixFiled Appellant's Appendix Volume XXIV.18-40389




10/15/2018AppendixFiled Appellant's Appendix Volume XXV.18-40390




10/15/2018AppendixFiled Appellant's Appendix Volume XXVII.18-40391




10/15/2018AppendixFiled Appellant's Appendix Volume XXVI.18-40392




11/15/2018MotionFiled Stipulation for Extension to File Answering Brief and Appendix. (SC)18-904308




11/19/2018Notice/IncomingFiled Notice of Appearance of Counsel (Daniel Polsenberg, Joel Henriod and Abraham Smith as counsel for Respondent). (SC)18-904683




11/19/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: December 14, 2018. (SC)18-904686




12/14/2018MotionFiled Respondent's Motion for Extension of Time to File Answering Brief.  (SC)18-908854




12/27/2018Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  January 14, 2019.  (SC)18-910573




01/14/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief. (SC).19-02064




01/31/2019Order/ProceduralFiled Order Granting Motion.  Respondent's Answering Brief due:  February 13, 2019.  (SC)19-04832




02/14/2019MotionFiled Respondent's Motion for Extension of Time to File Answering Brief. (SC)19-07047




03/04/2019Order/ProceduralFiled Order Granting Motion. The clerk shall file the answering brief and appendix received on February 26, 2019. (SC).19-09585




03/04/2019BriefFiled Respondent's Answering Brief. (SC).19-09587




03/04/2019AppendixFiled Respondent's Appendix Volume 1. (SC).19-09588




03/04/2019AppendixFiled Respondent's Appendix Volume 2. (SC).19-09589




03/29/2019MotionFiled Stipulation for Extension of Time to File Reply Brief and Appendix. (SC)19-14039




04/01/2019Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: May 3, 2019. (SC)19-14067




05/02/2019MotionFiled Appellant's Motion for Extension of Time to File Reply Brief. (SC)19-19479




05/09/2019Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: June 3, 2019. (SC).19-20371




06/03/2019MotionFiled Appellant's Second Motion for Extension of Time to File Reply Brief. (SC)19-24063




06/05/2019BriefFiled Appellant's Reply Brief. (SC)19-24489




06/11/2019Order/ProceduralFiled Order Granting Motion. Appellant's motion for third extension of time to file reply brief is granted. The reply brief was filed on June 5, 2019. (SC).19-25180




06/11/2019Case Status UpdateBriefing Completed/To Screening. (SC).


11/19/2019Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on December 12, 2019, at 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes. (SC).19-47367




11/27/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-48503




12/06/2019MotionFiled Appellant's Motion for Continuance of Oral Argument.  (SC)19-49629




12/09/2019Notice/IncomingFiled Notice of Withdrawal of Motion. (SC).19-49814




12/09/2019Order/ProceduralFiled Order Regarding Oral Argument. Appellant has filed a motion to withdraw her motion to continue oral argument in this matter. Cause appearing, the motion to withdraw is granted. Oral argument shall remain scheduled for December 12, 2019, at 11:30 a.m. in Las Vegas. (SC).19-49859




12/12/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. JH/LS/AS. (SC)


12/27/2019Order/ProceduralFiled Order Directing Supplemental Briefing.  Appellant shall have 15 days from the date of this order within which to file and serve a supplemental brief.  Respondent shall have 15 days from service of appellant's brief to file and serve its responding supplemental brief.  No reply shall be filed.  The supplemental briefs shall comply with the type-volume limitations set forth in NRAP 32(a)(7)(A).  (SC)19-52292




01/13/2020BriefFiled Appellant's Supplemental Brief Addressing the Effect of Judge Allf's Sanction on Liability for Punitive Damages.  (SC)20-01633




01/23/2020Notice/IncomingFiled Notice of Disassociation of Counsel.  Marisa Rodriguez, Esq. of Weinberg Wheeler Hudgins Gunn & Dial disassociates as counsel of record for Emilia Garcia in this case.  (SC)20-03214




01/28/2020MotionFiled Stipulation for Extension to File Supplemental Brief.  (SC)20-03862




02/06/2020Order/ProceduralFiled Order Approving Stipulation. Respondent's Supplemental Brief due: February 27, 2020. (SC).20-05114




02/27/2020BriefFiled Respondent's Supplemental Brief.  (SC)20-08055




05/21/2020Opinion/DispositionalFiled Authored Opinion. "Vacated and remanded." Before: Hardesty/Stiglich/Silver. Author: Gibbons, J. Majority: Hardesty/Stiglich/Silver. 136 Nev. Adv. Opn. No. 27. SNP19-JH/LS/AS (SC)20-19376




06/15/2020RemittiturIssued Remittitur. (SC)20-22155




06/15/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


06/29/2020RemittiturFiled Remittitur. Received by District Court Clerk on June 16, 2020. (SC)20-22155





Combined Case View